Guerby, J.
1. “No person shall owe any licensee, as such [operating under the small-loan act of Georgia], at any time more than $300 for principal.” Acts 1920; p. 215, § 13; Code, § 25-313. All notes, whether declared on severally or collectively, showing currently a total of indebtedness at any time for principal in excess of $300, irrespective of their dates of execution or the percentum of interest charged within the maximum rate allowed, are void and unenforceable. Hartsfield Co. v. Kitchens, 51 Ga. App. 154 (179 S. E. 920); Hartsfield Co. v. Robertson, 48 Ga. App. 735 (173 S. E. 201).
2. Where a licensee brings suit upon two notes, one for $250 principal, as balance due on the note originally for $300, dated October 23, 1933, and bearing interest at 3% per cent, monthly on unpaid balances, and the other being for $175 principal as balance due on the note originally for $275, dated July 5, 1933, bearing interest at the rate of 8 per cent, per annum, payable monthly on unpaid balances, both notes providing that execution is under the provisions of the small loan act of 1920 (supra), such notes show conclusively that the total current indebtedness exceeds that of $300 provided under the act, and for that reason are void and unenforceable. The court did not err in awarding a non-suit. Judgment affirmed.

Broyles, G. J., and MacIntyre, J., concur.